                                                                                7/11/2019

                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF MONT ANA

                                       BUTTE DIVISION

 PRINCIPAL LIFE INSURANCE
 COMPANY,
                                                     No. CV-19-27-BU-SEH
                     Interpleader-Plaintiff,

 vs.                                                 ORDER


 ESTATE OF JACK R. SMITH,
 JAMES SMITH, PAMELA MARY
 STARKE, ESTATE OF CLYDE R.
 SMITH JR., CLYDE SMITH
 COMPANY, ESTATE OF GILMER
 H. SMITH, SMITH BROTHERS
 RANCH, MARVIN MILLER,
 EDWARD JONES TRUST
 COMPANY, and JOHN DOES 1-10,

                     Defendants.


       On July I 0, 2019, Plaintiff filed a Motion for Order to Deposit Funds with

the Court. 1 Nothing in the motion discloses compliance with the requirements of


       1
           Doc. 4.

                                               -1-
L.R. 67.l(b)(l).

      ORDERED:

      Plaintiff's Motion for Order to Deposit Funds 2 is DENIED without

prejudice to renewal in appropriate form.

      DATEDthis
                         -d!.
                      / / dayofJuly,2019.



                                              -~£:f                ~8h_ J
                                              United States District Court




     2
         Doc. 4.

                                        -2-
